Citation Nr: 1512978	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to an improved death pension.

2.  Entitlement to an improved death pension.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1945 to December 1946.  The Veteran died in October 2002.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.

Regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Therefore, although the Board acknowledges that the VAROIC adjudicated the appellant's claim on the merits, the Board must nevertheless decide as a prelimary matter whether new and material evidence has been received in this particular case.  For the reasons explained below, the Board has found that new and material evidence has in fact been received, and the claim is reopened.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The claim is reopened and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

FINDINGS OF FACT

1.  An April 2003 RO decision denied the appellant's claim for entitlement to an improved death pension; the appellant did not file a notice of disagreement.

2.  Evidence received since the April 2003 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to an improved death pension.


CONCLUSIONS OF LAW

1.  April 2003 RO decision denying the appellant's claim for entitlement to an improved death pension is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence sufficient to reopen the appellant's claim for entitlement to an improved death pension has been received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim for entitlement to an improved pension is reopened and remanded for further development, as explained below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

II.  Analysis

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the appellant's previously denied claims of entitlement to an improved pension.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, the appellant is the Veteran's widow, as explained in greater detail below.  An April 2003 RO decision denied the appellant's claim for entitlement to an improved pension on the basis that her income from the Social Security Administration (SSA) exceed the maximum annual pension rate (MAPR).  The appellant did not appeal, and the April 2003 RO decision became final.  In July 2012, the Veteran filed an application to reopen her claim for an improved death pension.  A September 2012 administrative decision of the VAROIC denied the claim on merits on the basis that the appellant had reported that she remarried in April 2003 after the Veteran's death in October 2002 (regardless of whether she later divorced, see 38 U.S.C.A. § 103(d)(1)).  The appellant appealed the September 2012 decision herein.

Of record at the time of the April 2003 RO decision was, among other things, her own correspondence dated December 2002 in which she reported she earmed $1058 per month in disability benefits from the Social Security Administration (SSA), which when multiplied by 12 months would equal $12,696 of annual income, which exceeded the MAPR for 2002 of _____ and 2003 of _______.  She also submitted proof of funeral and burial expenses in the amount of $1750 and also indicated in correspondence that she was responsible for paying $3230 to a nursing home for her husband's care for 23 days, but it was not entirely clear whether this related to the Veteran's final care, and no bill was submitted from the nursing home.

Since the April 2003 RO decision, evidence associated with the claims file includes, but is certainly not limited to, a _________ statement in which the appellant reported that she had stage three renal failure.  In that regard, the Board notes that the MAPR housebound rate for 2002 was _____ and for 2003 was _______, and the MAPR aid and attendance rate was for 2002 was ____ and for 2003 was ______.  Therefore, having presumed the credibility of her statement for purposes of deciding whether new and material evidence has been received, the Board does conclude that her statement constitutes new and material evidence and, therefore, the Board will reopen the claim.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the claim of entitlement to an improved death pension, the claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty from August 1945 to December 1946.  The Veteran died in October 2002.  The appellant was his widow.  She claims entitlement to an improved death pension.

A surviving spouse of a veteran of a period of war who died due to nonservice-connected disability generally may be entitled to an improved death pension equal to the maximum annual pension rate (MAPR) reduced by the surviving spouse's countable annual income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2014).  

A "surviving spouse" is generally defined in 38 C.F.R. § 3.50(b) as including a spouse of the veteran at the time of the veteran's death, who lived with the veteran continuously until the date of his death, and who has not remarried or lived with anther person of the opposite sex.  An exception to the remarriage bar to an improved pension is provided in 38 C.F.R. § 3.55 where the remarriage was void or annulled.  The Board notes that the exception provided in 38 C.F.R. § 3.55 for remarriages ended by death or divorce does not apply to improved death pensions.

A surviving spouse's countable annual income is generally reduced by expenses of the Veteran's last illness, burial expenses, and the Veteran's just debts, that were paid by the surviving spouse.  38 C.F.R. § 3.272(h) (2014).  It may also generally be reduced by unreimbursed medical expenses of the surviving spouse to the extent they exceed five percent of the MAPR.  38 C.F.R. § 3.272(g)(2) (2013).

Effective December 1, 2002, the improved pension MAPR was $6497, or $7942 if housebound, or $10,387 if requiring aid and attendance.  The current MAPR, effective December 1, 2014, is $8630, or $10,548 if housebound, or $13,794 if requiring aid and attendance.  See http://www.benefits.va.gov/pension/current_
rates_survivor_pen.asp.  

The appellant has reported that after the Veteran's death, she remarried in April 2003, but later divorced.  Therefore, without proof that the remarriage in 2003 was void or annulled, the appellant would not be entitled to any improved pension benefits after she remarried.  She has asserted nevertheless that she should be entitled to improved pension benefits for the period prior to her remarriage, i.e., between the date of her DeceThe Board notes, however, that the appellant has not submitted any copy of her marriage license regarding her marriage in April 2003 to R.A.  Therefore, this matter should be remanded so athat a 



Pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran of a period of war because of the nonservice-connected death of the Veteran. See 38 U.S.C.A. §§ 1521, 1541 (West 2014). The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances. Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation. See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Under 38 C.F.R. § 3.55(a)(1), the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was (i) void, or (ii) annulled by a court having basic authority to render annulment decrees. Another exception is provided in 38 C.F.R. § 3.55(a)(2) involving marriages terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990. Paragraphs 38 C.F.R. § 3.55(a)(3)-(4) and (9)-(10) provide certain other exceptions involving remarried surviving spouses, but which do not apply to claims for nonservice-connected death pension.

The appellant has the burden to establish her status as a claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant has reported, and it is undisputed, that she remarried in September 1995. A June 1996 Family Court order (St. Louis, Missouri) reflects that the appellant's remarriage was adjudged dissolved. The June 1996 Family Court order does not indicate that the marriage was declared void or was annulled, in fact, the checkbox indicating annulment was not selected by the judge (rather, dissolution was selected).

Because the appellant remarried after the death of the Veteran, and because her remarriage was not declared void or annulled by the Family Court, the Board finds that, unfortunately, the criteria for recognition as the surviving spouse for purposes of eligibility for nonservice-connected death pension are not met as a matter of law. Accordingly, as the remarriage of the appellant was not void or annulled by a court having basic authority, she may not be recognized as the surviving spouse of the Veteran for purposes of entitlement to nonservice-connected death pension. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Accordingly, the case is remanded for the following action:

1.  Obtain any outstanding private treatment records from Dr. A.S. dated from March 2009 to present relating to the Veteran's claim for bilateral chronic otitis media with perforated and scarred drums; to that end, provide the Veteran with Forms 21-4142.  If any records identified are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development in paragraph (1) has been completed, schedule the Veteran for a new ear disease VA examination to determine the current nature and the etiology of any left or right ear condition (other than hearing loss or tinnitus), to include claimed bilateral chronic otitis media with perforated and scarred drums.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, and the examiner must note their review.  

The examiner should address the following questions:

a) Please identify any current left ear and right ear condition (or any such condition that has existed at any time during the period on appeal since February 2009);

b) For each left or right ear condition identified, please address whether there is clear and unmistakable evidence that it preexisted service; and if so, whether there is clear and unmistakable evidence that it was NOT aggravated by service (increased in severity beyond its natural progression).  

Please note that aggravation constitutes a worsening of the underlying condition versus a temporary or intermittent flare-up of symptoms.

If there is not clear and unmistakable evidence that any left or right ear condition found during the period on appeal preexisted service, please address whether it is at least as likely as not (50-50 probability) that it is otherwise related to service.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


